Citation Nr: 0948812	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-20 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Murfreesboro, Tennessee


THE ISSUE

Entitlement to reimbursement for medical expenses for 
treatment provided by Murray-Calloway County Hospital in 
Murray, Kentucky, June 14, 2006 to June 21, 2006.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel

INTRODUCTION

The Veteran's active military service extended from July 1967 
to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from administrative decisions by the Department of 
Veterans Affairs Medical Center (VAMC) in Murfreesboro, 
Tennessee dated 2006, February 2007, March 2007, and April 
2007.  The VAMC denied the Veteran's claim for reimbursement 
for medical expenses for treatment provided by Murray-
Calloway County Hospital in Murray, Kentucky, and associated 
medical providers, from June 14, 2006 to June 21, 2006.

In November 2009, the appellant testified at a hearing at the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, before the undersigned Veterans Law 
Judge.  A transcript of his testimony is associated with the 
claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran received treatment at Murray-Calloway County 
Hospital in Murray, Kentucky, and associated medical 
providers, from June 14, 2006 to June 21, 2006 for injuries 
incurred in a motorcycle accident.

2.  At the time of the June 2006 treatment, the Veteran was 
service-connected for:  posttraumatic stress disorder (PTSD) 
at a 100 percent disability rating; left shoulder tendonitis 
at a 20 percent disability rating; tinnitus at a 10 percent 
disability rating; a scar as the residual of a shell fragment 
wound (SFW) to the lower lip at a 10 percent disability 
rating; hearing loss at a noncompensable (0%) disability 
rating; post-operative residuals of appendicitis at a 
noncompensable disability rating; and scars of the left 
shoulder, buttock and forearm as the residuals of a SFW at a 
noncompensable (0%) disability rating.

3.  At the time of the June 2006 treatment, the Veteran was 
rated at a 100 percent disability rating for service-
connected disabilities, which were permanent and total in 
nature.  

4.  A June 16, 2006 private medical record indicates that 
VAMC Nashville, Tennessee was contacted and indicated that 
the VA facility would not accept a trauma patient.  

5.  The expenses incurred at Murray-Calloway County Hospital 
in Murray, Kentucky, and from the associated medical 
providers, from June 14, 2006 to June 21, 2006, were incurred 
both as a result of medical emergency and a VA or other 
government facility was not feasibly available.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for medical 
expenses incurred at Murray-Calloway County Hospital in 
Murray, Kentucky, from June 14, 2006 to June 20, 2006, have 
been met. 38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.1000-
17.1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for reimbursement for medical expenses 
has been considered with respect to VA's duties to notify and 
assist.  Given the favorable outcome noted above, no 
conceivable prejudice to the Veteran could result from this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
Department facility until such time following the furnishing 
of care in the non-Department facility as the veteran can be 
safely transferred to a Department facility.  38 U.S.C.A § 
1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; Malone v. Gober, 10 Vet. App. 539 (1997).  In the case 
of an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54.

VA may reimburse veterans for unauthorized medical expenses 
incurred in non-VA facilities under the authority of two 
separate statutes, 38 U.S.C.A.§ 1725, and 38 U.S.C.A.§§ 1728.  
According to the April 2007 Statement of the Case (SOC) the 
VAMC denied the Veteran's claim for reimbursement of medical 
expenses based upon 38 U.S.C.A. § 1725.  This is commonly 
referred to as the Veterans Millennium Health care and 
Benefits Act (Millennium Bill) and is codified at 38 U.S.C.A. 
§ 1725 and 38 C.F.R. §§ 17.1000-1008.  However, review of the 
record on appeal reveals that, the Veteran's claim should 
have been allowed pursuant to 38 U.S.C.A. § 1728.  

38 C.F.R. § 17.120 is the corresponding VA regulation 
implementing the provisions of 38 U.S.C.A. § 1728.  This 
regulation provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized in a private or public (or Federal) hospital not 
operated by the Department of Veterans Affairs, or of any 
medical services not previously authorized including 
transportation may be paid on the basis of a claim timely 
filed under the following circumstances:

(a)  For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or 
services:

(1)  For an adjudicated service-
connected disability;

(2)  For nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability;

(3)  For any disability of a 
veteran who has a total disability 
permanent in nature resulting from 
a service-connected disability;

(4)  For any illness, injury, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C. ch. 31 and who is medically 
determined to be in need of 
hospital care or medical services 
for any of the reasons enumerated 
in § 17.48(j); and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

38 C.F.R. § 17.120; See also 38 U.S.C.A. § 1728 (West 
2002).

All three statutory requirements (a-c) must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998).

The Veteran was injured in a motorcycle accident and received 
treatment at a private medical facility from June 16 to 21, 
2006.  A notation in a VAMC record dated September 2006 
states "Veteran is NOT P&T [permanent and totally disabled] 
per VARO 8/07/06."  At the time that that information was 
obtained, it appeared to be correct.  However, as the record 
now stands, the Board finds that the Veteran did meet the 
criteria of having a "total disability permanent in nature 
resulting from a service-connected disability" as of June 
16, 2006.

In June 2005, a VA psychiatric Compensation and Pension 
examination of the Veteran was conducted.  Based upon this 
medical evidence, a February 2006 RO rating decision granted 
the Veteran an increased disability rating for his service-
connected PTSD.  He was rated at a 100 percent disability 
rating effective October 29, 2004.  This rating decision 
indicated that future examination was warranted in June 2007.  
The rating decision also denied eligibility for dependents' 
educational assistance [Chapter 35 benefits].  The scheduling 
of a future examination and the denial of Chapter 35 benefits 
weighs against a finding of P&T at that time. 

In September 2007, the next VA psychiatric Compensation and 
Pension examination of the Veteran was conducted.  Based upon 
these examination findings a November 2007 RO rating decision 
continued the Veteran's 100 percent disability rating for 
PTSD.  Chapter 35 benefits were also granted as of September 
2007, the date of the VA examination.  No future examination 
was indicated and the RO stated that the September 2007 was 
the earliest evidence of record that the Veteran's service-
connected PTSD disability was not amenable to treatment.  Put 
another way this is the earliest that the RO determined that 
the Veteran's service-connected disabilities were shown to be 
P&T.  Review of the record in its entirety shows that the 
findings of the June 2005 VA psychiatric examination to be 
very similar, if not almost identical, to the findings of the 
September 2007 VA examination.  That is, both show that the 
Veteran was unemployable because of his service-connected 
PTSD with very similar symptoms.  Accordingly, the Board 
finds that the medial evidence of record shows that the 
Veteran was P&T as a result of his service-connected PTSD as 
of June 2005 VA examination.  Therefore, the Veteran met the 
criteria enumerated at 38 C.F.R. § 17.120(a)(3) as of June 
14, 2006.  
38 C.F.R. § 17.120(b) requires that "care and services not 
previously authorized were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health."  A June 2006 private emergency room consultation 
note indicates that the Veteran was admitted to the private 
hospital emergency room on June 14, 2006 as the result of 
injuries from a motorcycle accident.  The indicated injuries 
were to his right ankle, neck, shoulder, and abrasions 
"across his belly."  The private hospital records reveal 
that while the right ankle injury was ultimately the most 
severe injury, diagnosed as a "fracture dislocation" which 
required surgery, the "belly trauma" was initially 
considered potentially life threatening requiring admission 
for observation.  The Board finds that the treatment rendered 
from June 14 to 21, 2006 met the criteria of a medical 
emergency of such nature that delay would have been hazardous 
to life or health.  38 C.F.R. § 17.120(b).  

The last criteria to be met is that "VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused."  38 C.F.R. § 17.120(c).  

The Veteran's private hospital records include an entry dated 
June 16, 2006, which states "Spoke with Linda at VA 
Nashville.  They do not accept trauma.  He will need to 
transfer to Nashville when ready for PT [physical therapy] 
and Rehab.  They will cover stay here until then."  

A VAMC payment record indicates fee basis physical therapy 
was authorized for the period from July 19, 2005 to August 
26, 2005.  However, it appears that this entry, in fact, 
refers to physical therapy in July and August 2006, as this 
record appears in the midst of number of records dated in 
2006, which are related to the Veteran's payment claims 
related to his accident and treatment in June 2006.  

In April 2007 a clinical review was conducted by a VA 
physician, pursuant to  the Millennium Bill under 38 U.S.C.A. 
§ 1725.  The review indicated that the services rendered to 
the Veteran were not emergency in nature and that VA 
facilities were available.  The narrative stated the surgical 
"procedure not done until June 20.  He could have been 
transferred to VA on June 14."  The Board notes that, as of 
June 16, 2006, the private hospital contacted VA and was told 
that the VAMC would not accept the Veteran as a medical 
trauma patient.  The Board accepts the contemporaneous June 
2006 private medical record as more probative than the after-
the-fact VA clinical review which does not even discuss the 
earlier private medical record.  Accordingly, the Board finds 
that VA facilities were not available for the treatment of 
the Veteran's motorcycle accident trauma injuries.  

In light of the foregoing, and in resolving all doubt in the 
Veteran's favor, the criteria have been met for reimbursement 
of medical expenses incurred at Murray-Calloway County 
Hospital in Murray, Kentucky, from June 14, 2006 to June 20, 
2006, under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

The Veteran is to be repaid and the private medical care 
providers are to be paid the balance owed.  


ORDER

Entitlement to reimbursement for medical expenses for 
treatment provided by Murray-Calloway County Hospital in 
Murray, Kentucky, June 14, 2006 to June 21, 2006, is granted.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


